PIERCE, Judge,
dissenting.
The trial court considered an array of information covering a long period of time. Apparently, it did not place much credence in that part of the information which was more current. Based on the facts found in the record, I would have been inclined to reach a different conclusion than the trial court. However, I believe there was sufficient evidence in the record from which the trial court could make the determination it did, and therefore, I feel bound by the findings of fact upon which the court based its judgment. Page v. Clark, 197 Colo. 306, 592 P.2d 792 (1979).
I would reluctantly affirm.